        Case 1:19-cr-00044-BLW Document 73 Filed 08/27/20 Page 1 of 14




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                               Case No. 1:19-cr-00044-BLW

        Plaintiff,                             MEMORANDUM DECISION
                                               AND ORDER
         v.

  EDWARD ERIC BEHRENS,

        Defendant.



                                INTRODUCTION
      Before the Court is the Government’s Motion in Limine (Dkt. 51) to exclude

hearsay statements offered by defense witness, Sheldon Snapp. The motion is fully

briefed and at issue. For the reasons set forth below, the Court will grant the

Government’s motion.

                                 BACKGROUND

      Trial in this matter is set for August 31, 2020. Defendant, Edward Behrens,

was indicted on one count of possession with intent to distribute

methamphetamine. Dkt. 24. It is alleged by the Government that Boise Police

officers conducted a traffic stop of Behrens’ car. During the stop a drug dog alerted

to the presence of narcotics in the vehicle. Officers found a package containing



MEMORANDUM DECISION AND ORDER - 1
         Case 1:19-cr-00044-BLW Document 73 Filed 08/27/20 Page 2 of 14




425.68 grams of methamphetamine. See Dkt. 51 at 2.

        Defendant requested, and the Court issued a writ of habeas corpus ad

testificandum (Dkt. 49) to have Sheldon Snapp testify at Behrens’ trial. It is

anticipated that Behrens will call Snapp to provide foundation for, and testify to,

the contents of text messages, recorded phone calls, and other statements made by

Heather Mayes to Snapp. Mayes appears to be, or have been, Behrens’ girlfriend.

Behrens indicates he may call Mayes to testify, but at this time it is not known

whether she will be unavailable. Behrens believes that Snapp will testify that

Mayes confessed to him that the methamphetamine found in Behrens’ car was

hers.

        Following Behrens’ arrest in February 2019, Mayes communicated

frequently with Snapp, who was incarcerated at the Canyon County Jail. Relevant

here, Mayes sent Snapp the following text messages:

        February 6, 2019, 5:03 p.m. “I care about eddy [Behrens] allot and
        in the beginning no I didn’t love him but ultimately in the end I did
        and I do. I’m hurt and lost with him locked up I want to help but don’t
        know how. I sold that truck to get a lawyer and he [w]ants to talk to
        eddy but I can’t get in touch. My entire world fell apart in one day
        Dom. I don’t even know what to do other than be strong for him and
        try my best to get him help.”

        February 8, 2019, 5:09 p.m. “…I’m trying to save all the money I
        can to get a good lawyer. I’m not gonna let him go down for life if it
        comes down to it I’ll tell them the truth that it was mine I would rather
        do the three years”


MEMORANDUM DECISION AND ORDER - 2
     Case 1:19-cr-00044-BLW Document 73 Filed 08/27/20 Page 3 of 14




    February 8, 2019, 5:10 p.m. “I will not let him do life no jury will
    convict him if I get on the stand and say that it was mine I left it in
    there like I said I didn’t really love him in the beginning but I love
    him and I care about him and he’s not going to do life I won’t let it
    happen”

    February 8, 2019, 5:13 p.m. “I guess isn’t fair I’m left out here all by
    myself and I don’t know what to do but I’ve thought it through and I
    know what I will do he would do it for me I know he would”

    February 8, 2019, 5:43 p.m. “Thank God that you will be with him
    do not tell him that I told you I would take the charges. I’m really
    trusting you on that because you and I both know he would not want
    me to do that or let me do that. But he doesn’t get a choice anymore I
    make the decisions and I’ve already decided”

          Snap replied: “that’s love what you will do to protect yours got
          nothing but love for u..He my boy we been through a lot. He
          don’t deserve no life sentence…”

    February 8, 2019, 7:06 p.m. “The way I look at it as he save my life
    he loves me and he cares about me and if I can help it I’m not gonna
    let them go down like that I’ll play it cool everything fine and dandy
    until we get to trial and they’ll put me up there and I’ll take the blame
    I have no record I’ll get the minimum I can do three years I’m busting
    my ass to get this lawyer so hopefully we won’t have to go that route
    but regardless I’m not scared he has gone [a]bove and beyond for me I
    probably wouldn’t be here if it wasn’t for him. But please if he is your
    brother like you say he is and I know he is then you will keep quiet
    and let me handle mine. I’m a grown ass woman and I know the
    consequences no jury in their right mind will convict somebody like
    that if I get up there and tell the truth if you catch my drift”

    February 8, 2019, 7:38 p.m. “This is his life. This is my life and if
    three years is what’s going to allow him to have his back you best
    believe I do it in a heartbeat”




MEMORANDUM DECISION AND ORDER - 3
           Case 1:19-cr-00044-BLW Document 73 Filed 08/27/20 Page 4 of 14




       February 9, 2019, 1:25 p.m. “Dom my heart hurts, I can’t stop
       thinking about eddy. I miss him so much I feel empty and I’m barley
       holding on barley keeping it together. When I talk to him I pretend
       like everything is ok because I don’t want him to stress but nothings
       okay I starting crying the second we hang up. I cry myself to sleep. I
       feel like I can’t do this without him I’m scared”

       February 9, 2019, 4:13 p.m. “I’m busting my ass two jobs to get him
       a lawyer. I’m going to talk to one Monday about my idea. I’m worried
       that they’ll say they don’t know who it belongs to and charge as
       equals. I need to cover every avenue and be 100% sure I know what
       I’m getting in to.”

               Snapp replied: “yeah cover all bases but I’m pretty sure it’ll
               work .I know it’ll throw a wrench in that shit….”

Gov’t Ex. 4, Dkt. 55-4 (errors in original).

       These text messages are best understood in the context of a number of earlier

conversations Mayes had with Behrens and with Detective McCarthy. For

example, on February 5, 2019 Behrens called Mayes from the jail and the call was

recorded. 1

       Mayes:       “Dom called and he’s really worried about you…”
       Behrens: “Yea, well, he should be.”
       Behrens: “What do I need to do to tell Sue to fucking rehire you
                because fucking you had no knowledge of any of that.”
       Mayes:       “I don’t even want to talk about that right now, I don’t
                    even know if, I don’t know, Renee is not going to be happy



       1
         The Court has taken relevant excerpts from the recording. Not all of the conversation is
included.




MEMORANDUM DECISION AND ORDER - 4
        Case 1:19-cr-00044-BLW Document 73 Filed 08/27/20 Page 5 of 14




                  that I got fired, so she is like my only, my only way back
                  in…”
      Behrens: “well it was an isolated incident dude like fucking there is
               no way”
      Mayes:      “I know that, but you have to look at it, look at it from
                  their point of vision, I got fired for drugs already.”
      Mayes:      “Have you been doing dope?”
      Behrens: “No, I haven’t…no, clean, isolated incident, I told you…”
      Mayes:      “I’m getting a lot of different stories from a lot of different
                  people.”

Gov’t Ex. 2, Dkt. 55-2.

      On the same day, February 5, 2019, Detective McCarthy with the Boise

Police Department called Mayes. Mayes and the Detective discussed returning

Behrens’ car and the Detective sought more information on Behrens’ drug

trafficking activity. At the outset of the call Mayes stated, “I didn’t have anything

to do with it.” Mayes told Detective McCarthy that her social security card and

birth certificate were in the car, along with many other belongings. She also told

the Detective that she used the car and both she and Behrens loaned out the car.

When discussing the car Mayes stated, “I’m high and dry without the vehicle …

and I can’t even believe this dumbass pulled this.” Later, she added, “I’ve been

clean for four months, I just had four months clean on Sunday, I had no idea he




MEMORANDUM DECISION AND ORDER - 5
           Case 1:19-cr-00044-BLW Document 73 Filed 08/27/20 Page 6 of 14




was doing this shit, I’m not happy.” 2 Detective McCarthy later asked if she knew

anyone who could be associated with the methamphetamine and Mayes said,

       I have no idea, like I said, I literally, I had certain conversations with
       him a couple months back that [. . .] certain people were coming back
       into his life and [. . .] he needed to stay away from those people [. . .]
       this is the last thing that I saw coming. I don’t know where he was
       going, I don’t know who it belongs to, I don’t know if he paid for it or
       if he didn’t, I literally got dropped off at work and found out the next
       morning when he didn’t come to pick me up.

She further confirmed “I don’t know anything about it.” The call concluded with

Mayes promising to notify Detective McCarthy if she ever learned more about the

case or was ever contacted by someone demanding payment for the seized

methamphetamine. Gov’t Ex. 1, Dkt. 55-1.

       Three days later, on February 8, 2019, Behrens again called Mayes from the

jail. At the outset of the call Mayes and Behrens discussed getting the car back

from police impound, Mayes expressed how important it was that she have the car

because she needed it to get to work. Following that conversation Mayes began to

question whether a suppression hearing would be successful because Behrens’ had




       2
         This statement is corroborated by Mayes’ text to Snapp on February 20, 2019: “I
haven’t used in 4 months 19 days but I’m starting to struggle” Gov’t Ex. 4, Dkt. 55-4.




MEMORANDUM DECISION AND ORDER - 6
           Case 1:19-cr-00044-BLW Document 73 Filed 08/27/20 Page 7 of 14




a prior felony and the following discussion ensued: 3

       Behrens: “Would you just trust me? Do you think I would just run
                some bullshit?”
       Mayes:       “I don’t really know anything.”
       Behrens: “What do you mean by that.”
       Mayes:       “I Don’t know anything…I don’t know what the hell you
                    were doing, I don’t know why you were doing it, I don’t
                    know who was in the car, I’m getting like five different
                    stories from like five different people.”
       Behrens: “Well no one knows a thing.”
       Mayes:       “I’m doing everything that I can, or I’m trying to do
                    everything I can, I’m even debating whether or not it
                    would be better if I said it was mine.”
       Behrens: “Stop.”
       Mayes:       “What? It was my car too.”
       Behrens: “[Past defense counsel] went into private practice… she is
                familiar with my case, like my old case, the same
                circumstances, exact same, it’s the same exact scenario all
                over again.”
       Mayes:       “You didn’t learn the first time.”
       Behrens: “You don’t understand the circumstances of what
                happened.”
       Mayes:       “You’re right I don’t understand anything.”
       Behrens: “You need to be real careful what you say right now.”
       Mayes:       “I don’t need to be real careful about anything right now.”

Gov’t Ex. 3, Dkt. 55-3.



       3
         The Court has taken relevant excerpts from the recording. The entire conversation was
not transcribed.




MEMORANDUM DECISION AND ORDER - 7
        Case 1:19-cr-00044-BLW Document 73 Filed 08/27/20 Page 8 of 14




      The government has moved to exclude hearsay statements offered by

Snapp regarding Mayes’ statements to him regarding her possession of the

methamphetamine.

                               LEGAL STANDARD

      There is no express authority for motions in limine in either the Federal

Rules of Criminal Procedure or the Federal Rules of Evidence. Nevertheless, these

motions are well recognized in practice and by case law. See, e.g., Ohler v. United

States, 529 U.S. 753, 758 (2000). They key function of a motion in limine is to

“exclude prejudicial evidence before the evidence is actually offered.” Luce v.

United States, 469 U.S. 38, 40 (1984). A ruling on a motion in limine is essentially

a preliminary ruling, which may be reconsidered in the context of trial. Id. at 41.

                                     ANALYSIS

      “As a general rule, a party is prohibited from introducing a statement made

by an out-of-court declarant when it is offered at trial to prove the truth of the

matter asserted.” United States v. Torres, 794 F.3d 1053, 1059 (9th Cir. 2015)

(citing Fed. R. Evid. 801(c), 802.). Here, Mayes statements to Snapp that the

methamphetamine found in Behrens’ car was hers is an out-of-court statement

offered to prove the truth of the matter asserted, i.e., that Mayes – not Behrens –

possessed the methamphetamine. Hearsay statements are inadmissible at trial




MEMORANDUM DECISION AND ORDER - 8
           Case 1:19-cr-00044-BLW Document 73 Filed 08/27/20 Page 9 of 14




unless they meet an exception articulated under Federal Rules of Evidence 803 and

804.

       Behrens argues that the statements are admissible as statements against

interest pursuant to Rule 804(b)(3).4 Rule 804 provides exceptions to the hearsay

rule when the declarant is unavailable. Rule 804(b)(3) provides that a statement

against interest is a statement that:

       (A) a reasonable person in the declarant's position would have made
           only if the person believed it to be true because, when made, it
           was so contrary to the declarant's proprietary or pecuniary interest
           or had so great a tendency to invalidate the declarant's claim
           against someone else or to expose the declarant to civil or
           criminal liability; and
       (B) is supported by corroborating circumstances that clearly indicate
           its trustworthiness, if it is offered in a criminal case as one that
           tends to expose the declarant to criminal liability.

To admit a statement into evidence under Rule 804(b)(3), the proponent must show

that: (1) the declarant is unavailable to testify as a witness; (2) the statement tends

to subject the declarant to criminal liability that a reasonable person in the

declarant’s position would not have made the statement unless believing it to be



       4
         Behrens also argues that the statements must be admitted to allow him to present a
complete defense. Dkt. 53 at 7-8. The Ninth Circuit has held that excluding statements offered
under Rule 804(b)(3) does not violate a defendant’s right to present a complete defense where
the statements do not possess sufficient indications of trustworthiness. See United States v.
Gadson, 763 F.3d 1189, 1201 (9th Cir. 2014); Phillips v. Herndon, 730 F.3d 773, 778 (9th Cir.
2013).




MEMORANDUM DECISION AND ORDER - 9
       Case 1:19-cr-00044-BLW Document 73 Filed 08/27/20 Page 10 of 14




true, and (3) corroborating circumstances exist clearly indicating that the statement

is trustworthy. U.S. v. Paguio, 114 F.3d 928, 932 (9th Cir. 1997). Determining

whether hearsay statements are admissible under Rule 804(b)(3) is left to the trial

court’s discretion. U.S. v. Satterfield, 572F.2d 687, 690 (9th Cir. 1978).

      A.     Mayes’ Unavailability

      First, it is not clear whether or not Mayes will be unavailable at trial.

Behrens argues that Mayes may appear at trial and either testify, whereby the issue

would become moot, or would invoke her Fifth Amendment right against self-

incrimination, in which case she would be unavailable. See United States v. Wood,

550 F.2d 435, 441 (9th Cir. 1976). However, Behrens has not attempted to

subpoena Mayes or show what other “reasonable means” he is using to obtain her

presence at trial. Fed. R. Evid. 804(a)(5). If Mayes does not appear at trial the

Court would then have to determine whether she is truly unavailable under the

meaning of Rule 804(a). Ultimately, whether Mayes is unavailable at trial, within

the meaning of Rule 804(a), is not dispositive.

      B.     Statement Against Penal Interest
      To fall within Rule 804(b)(3) as statement must be “truly self-inculpatory”

meaning it was “sufficiently against the declarant’s penal interest that a reasonable

person in the declarant's position would not have made the statement unless




MEMORANDUM DECISION AND ORDER - 10
       Case 1:19-cr-00044-BLW Document 73 Filed 08/27/20 Page 11 of 14




believing it to be true.” United States v. Gadson, 763 F.3d 1189, 1199 (9th Cir.

2014) (citations omitted). On its face, the statement is self-inculpatory. Mayes tells

Snapp that it was her methamphetamine found in the car. She recognizes that she

could spend three years in jail if convicted for possessing the methamphetamine.

She also tells Snapp:

      “I’m busting my ass two jobs to get him a lawyer. I’m going to talk to
      one Monday about my idea. I’m worried that they’ll say they don’t
      know who it belongs to and charge as equals. I need to cover every
      avenue and be 100% sure I know what I’m getting in to.”

      This is not a case where the statement is neutral on its face. See Williamson

v. United States, 512 U.S. 594, 603 (1994).

      However, there is a concern that the statement was intended to deflect blame

away from Mr. Behrens, more than accept criminal responsibility for the drugs

found in the car. Gadson, 763 F.3d at 1200. While, Mayes statement may have

tended to subject her to criminal liability, it is less clear that “a reasonable person

in the declarant’s position would not have made the statement unless believing it to

be true.” Fed. R. Evid. 804(b)(3). This language requires more than a showing that

the declarant has made statements suggesting her criminal liability. It demands that

the statement be made under conditions that suggest the sincerity and reliability of

the declarant. Read in the broader context of all of her communications with

Snapp, Behrens, and the police, it appears that she is more interested in throwing a



MEMORANDUM DECISION AND ORDER - 11
       Case 1:19-cr-00044-BLW Document 73 Filed 08/27/20 Page 12 of 14




wrench into the process, and thereby saving her boyfriend from prosecution, than

she is in accepting responsibility for something she actually did.

      C.     Corroborating Circumstances

      But, even if Mayes’ statements are sufficiently against her penal interest to

deem them trustworthy, they founder completely under the third requirement of

Rule 804(b)(3), that corroborating circumstances exist clearly indicating that the

statement is trustworthy. This is an exacting requirement. “The showing of

corroborating circumstances must do more than tend to indicate the trustworthiness

of the statements; they must clearly indicate it.” United States v. Ospina, 739 F.2d

448, 452 (9th Cir. 1984); see also United States v. Hoyos, 573 F.2d 1111, 1115

(9th Cir. 1978) (“Congress meant to preclude reception of exculpatory hearsay

statements against penal interest unless accompanied by circumstances solidly

indicating trustworthiness. This requirement goes beyond minimal corroboration.”)

(citations omitted). The advisory committee note to Rule 804(b) explicitly states

that “[t]he requirement of corroboration should be construed in such a manner as to

effectuate its purpose of circumventing fabrication.” Fed. R. Evid. 804 Advisory

Committee Note. And, the Ninth Circuit case law has generally required that the

party seeking admittance of the statement must show independent corroborating

circumstances. See, e.g. United States v. Layton, 720 F.2d 548, 560 (9th Cir. 1983);




MEMORANDUM DECISION AND ORDER - 12
       Case 1:19-cr-00044-BLW Document 73 Filed 08/27/20 Page 13 of 14




United States v. Benveniste, 564 F.2d 335, 341 (9th Cir. 1977).

      Here, apart from the statements themselves, there is virtually no

corroboration by external evidence. The only corroboration is that some of Mayes’

personal belongings and identification were in the car. Since it is undisputed that

Behrens and Mayes were involved in a romantic relationship at the time, this is

unremarkable and provides no meaningful corroboration for her statement that the

drugs in the car was hers. In fact, the overall context of Mayes’ statements

undermines, rather than corroborates, her confession to Snapp. Mayes had been

clean for four months at the time Behrens was arrested. During the call with

Detective McCarthy she denied ownership of the meth and said she didn’t know

where it came from. During the February 5 call with Behrens, Mayes asked him if

he had been using dope, to which he replied “No, I haven’t…no, clean, isolated

incident, I told you….” During her call with Behrens on February 8, she told him

she was thinking of ways to help him including telling him “I’m even debating

whether or not it would be better if I said it was mine.” To which Behrens replied,

“Stop.” On the same call, Mayes told Behrens

      I don’t know anything…I don’t know what the hell you were doing, I
      don’t know why you were doing it, I don’t know who was in the car,
      I’m getting like five different stories from like five different people.

All of this suggests Mayes’ awareness of Behrens’ guilt, rather than a belief in her




MEMORANDUM DECISION AND ORDER - 13
       Case 1:19-cr-00044-BLW Document 73 Filed 08/27/20 Page 14 of 14




own responsibility for the drugs.

      The Court concludes that Mayes’ statements were not “truly self-

inculpatory.” Rather, they reflect a thinly veiled effort to throw a wrench into the

judicial process and provide her significant other with an opportunity to avoid what

she understood to be a likely sentence of life imprisonment. See Paguio, 114 F.3d

at 933 (The possibility that a motive of love “would induce a false statement

against penal interests cuts in favor of exclusion.”). The Court also concludes that

the very minimal corroboration of the statement does not clearly indicate its

trustworthiness. Accordingly, the Government’s motion will be granted.

                                      ORDER
      IT IS ORDERED that the Government’s Motion in Limine (Dkt. 51) is

GRANTED.



                                              DATED: August 27, 2020


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 14
